UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended March31, 2010 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period From to Commission File Number: 001-09293 PRE-PAID LEGAL SERVICES, INC. (Exact name of registrant as specified in its charter) Oklahoma 73-1016728 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Pre-Paid Way, Ada, Oklahoma 74820-5813 (Address of principal executive offices) (Zip Code) (580) 436-1234 (Registrants’ telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. T Yes£ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). £ Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer T Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting Company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) £ YesT No The number of shares outstanding of the registrant’s common stock (excluding 4,852,179 shares held in treasury) as of April21,2010 was 10,010,166. PRE-PAID LEGAL SERVICES, INC. FORM 10-Q For the Quarter Ended March31, 2010 CONTENTS Part I. Financial Information Item 1. Financial Statements: Page Consolidated Balance Sheets as of March31, 2010 (Unaudited) and December31, 2009 3 Consolidated Statements of Income (Unaudited) for the three month periods ended March31, 2010 and 2009 4 Consolidated Statements of Comprehensive Income (Unaudited) for the three month periods ended March31, 2010 and 2009 5 Consolidated Statements of Cash Flows (Unaudited) for the three month periods ended March31, 2010 and 2009 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 Part II. Other Information Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 19 Signatures 22 2 ITEM 1. FINANCIAL STATEMENTS PRE-PAID LEGAL SERVICES, INC. CONSOLIDATED BALANCE SHEETS (Amounts in 000's, except par values) ASSETS March31, December31, Current assets: (Unaudited) Cash and cash equivalents $ $ Available-for-sale investments, at fair value Membership fees receivable Inventories Refundable income taxes – Deferred member and associate service costs Deferred income taxes Other assets Total current assets Available-for-sale investments, at fair value Investments pledged Property and equipment, net Deferred member and associate service costs Cash value of life insurance policies Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Membership benefits payable $ $ Deferred revenue and fees Current portion of capital leases payable Current portion of notes payable Income taxes payable – Accounts payable and accrued expenses Total current liabilities Capital leases payable Notes payable Deferred revenue and fees Deferred income taxes Deferred compensation liabilities Total liabilities Stockholders’ equity: Common stock, $.01 par value; 100,000 shares authorized; 14,865 and 14,904 issued at March31, 2010 and December31, 2009, respectively Retained earnings Accumulated other comprehensive income Treasury stock, at cost; 4,852 shares held at March31, 2010 and December31, 2009, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 3 PRE-PAID LEGAL SERVICES, INC. CONSOLIDATED STATEMENTS OF INCOME (Amounts in 000's, except per share amounts) (Unaudited) Three Months Ended March31, Revenues: Membership fees $ $ Associate services Other Costs and expenses: Membership benefits Commissions Associate services and direct marketing General and administrative Other, net Income before income taxes Provision for income taxes Net income $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Weighted average number of shares: Basic Diluted The accompanying notes are an integral part of these financial statements. 4 PRE-PAID LEGAL SERVICES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in 000's) (Unaudited) Three Months Ended March31, Net income $ $ Other comprehensive loss, net of tax: Foreign currency translation adjustment ) ) Unrealized gains (losses) on investments: Unrealized holding gains (losses) arising during period ) Reclassification adjustment for realized (gains) losses included in net income ) ) ) Other comprehensive loss, net of income taxes of $501 and $81 for the three months ended March31, 2010 and 2009, respectively ) ) Comprehensive income $ $ The accompanying notes are an integral part of these financial statements. 5 PRE-PAID LEGAL SERVICES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in 000's) (Unaudited) Three Months Ended March31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision (benefit) for deferred income taxes ) Depreciation and amortization Decrease in Membership fees receivable 47 Decrease (increase) in inventories ) Decrease in refundable income taxes (Increase) decrease in deferred member and associate service costs ) (Increase) decrease in other assets ) Decrease in accrued Membership benefits ) ) (Decrease) increase in deferred revenue and fees ) Increase in other non-current liabilities Increase in income taxes payable (Decrease) increase in accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Purchases of investments – available for sale ) ) Maturities and sales of investments – available for sale Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options – Tax benefit on exercise of stock options – 14 Decrease in capital lease obligations (6
